Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 28



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


 JERMAINE KENNEDY, an individual,

         Plaintiff,

 vs.

 FIRSTSERVICE RESIDENTIAL, INC., a Delaware Corporation,
 and FIRSTSERVICE RESIDENTIAL FLORIDA, INC.,
 a Florida Corporation,

       Defendants.
 ______________________________________________________/

                                           COMPLAINT

         1.      Plaintiff, JERMAINE KENNEDY (hereinafter referred to as “Plaintiff” and

 “KENNEDY”), was an employee of Defendants, FIRSTSERVICE RESIDENTIAL, INC., a

 Delaware Corporation, and FIRSTSERVICE RESIDENTIAL FLORIDA, INC., a Florida

 Corporation (collectively referred to as “FIRSTSERVICE RESIDENTIAL” and “Defendants”),

 and Plaintiff brings this action against Defendants for violations of the Americans with Disabilities

 Act of 1990, 42 U.S.C. §12101 et seq., as amended through the ADA Amendments Act of 2008,

 P.L. 110-325, § 2, 122 Stat. 3553 (the “ADAAA”), and the Family and Medical Leave Act

 (FMLA), 29 U.S.C. §2601 et seq.

         2.      KENNEDY is an individual residing in Miami-Dade County, Florida, within the

 jurisdiction of this Court.

         3.      Defendants, FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE

 RESIDENTIAL FLORIDA, INC., have at all times material to this Complaint owned and operated

 a property management business that provides property management services to, inter alia, low,



                                                  1
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 28



 mid, and high-rise condominium buildings, home owners associations, and master planned

 communications, with Defendants’ offices located at 1855 Griffin Road, Suite A-330, Dania

 Beach, Florida and 2950 North 28th Terrace, Hollywood, Florida in Broward County, within the

 jurisdiction of this Court.

         4.      Jurisdiction is conferred on this Court by 28 U.S.C. §1332 & §1337, 29 U.S.C.

 §12101, and 29 U.S.C. §2601.

         5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because all of the events,

 or a substantial part of the events, giving rise to this action, occurred in Broward and Miami-Dade

 County, Florida, within the jurisdiction of the United States District Court for the Southern District

 of Florida.

         6.      At all times material to this action, KENNEDY was an “employee” of

 FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE RESIDENTIAL FLORIDA, INC.

 within the meaning of the ADAAA, 42 U.S.C. §12111(4),

         7.      At all times material to this action, KENNEDY was an “aggrieved person” within

 the meaning of the FCRA, F.S. §760.02(10).

         8.      At all times material to this action, FIRSTSERVICE RESIDENTIAL, INC. and

 FIRSTSERVICE RESIDENTIAL FLORIDA, INC. constituted an “employer” and/or joint

 employer of KENNEDY within the meaning of the ADAAA, 42 U.S.C. §12111(5), and the

 FMLA, 29 U.S.C. §2611(4), §2612, §2614(a), §2615(a)(1) and §2617(a), because Defendants

 were a business engaged in interstate commerce and had Fifty (50) or more employees in each of

 Twenty (20) or more calendar weeks in the current or preceding year.

         9.      In approximately January 2018, Defendants hired KENNEDY as an “Overnight

 Operations Manager” based upon an hourly rate of approximately $13.00/hour.




                                                   2
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 28



          10.    In or around August 2019, KENNEDY injured his lower back and right hip in a car

 accident and Plaintiff was subsequently out of work on medical leave under the Family and

 Medical Leave Act for approximately eight (8) weeks during part of September 2019 and all of

 October 2019 before returning to work with Defendants in around November 2019.

          11.    Between approximately January 2018 and early January 2020, KENNEDY was

 assigned by Defendants to work as the “Overnight Operations Manager” at the “Biscayne Beach

 Condominium” located at 2900 NE 7th Avenue, Miami, Florida 33137 on a shift between

 approximately 10:45 p.m. and 7:15 a.m., with Plaintiff’s primary duties consisting of walking the

 building/garage and common areas and checking for any problems to be reported and addressed

 such as, for example, water leaks and noise complaints.

          12.    At all times material to this action between approximately August 2018 and January

 2020, KENNEDY was an individual with one or more serious health conditions, including but not

 necessarily limited to a chronic kidney disorder or disease, 1 which affected, inter alia, sleep apnea

 that causes a loss of oxygen, high blood pressure, severe headaches, and problems with the

 functioning of KENNEDY’s kidneys.

          13.    At all times material to this action between approximately August 2018 and January

 2020, KENNEDY suffered from a “physical impairment” within the meaning of the ADA, 29

 C.F.R. §1630.2(h)(1), as a result of KENNEDY’s chronic kidney disorder or disease and resulting

 medical issues, including but not limited to, Plaintiff suffering from one or more physiological

 disorders or conditions affecting one or more of KENNEDY’s major bodily functions, including

 but not limited to Plaintiff’s kidneys, and Plaintiff’s body systems including but not necessarily

 limited to KENNEDY’s urinary/renal and cardiovascular systems.



 1
     KENNEDY was diagnosed with a chronic kidney condition in or around November 2016.


                                                   3
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 28



        14.      KENNEDY worked more than 1,250 hours for Defendants during the twelve (12)

 month period leading up to January 2020, such that KENNEDY was, at all times material to this

 action, an eligible employee under the FMLA, 29 U.S.C. §2611(2), §2612, §2614(a), §2615(a)(1),

 and §2617(a).

        15.      KENNEDY’s chronic kidney disorder and/or disease and medical conditions

 constitute one or more “serious health conditions” within the meaning of 29 U.S.C.

 §2612(a)(1)(D).

        16.      KENNEDY was eligible for and entitled to FMLA leave in 2020 pursuant to 29

 U.S.C. §2612(a)(1)(D) because of Plaintiff’s serious health conditions.

        17.      At all times material to this action, KENNEDY satisfactorily performed his

 essential job duties for FIRSTSERVICE RESIDENTIAL.

        18.      On Wednesday, January 1, 2020, during KENNEDY’s shift for FIRSTSERVICE

 RESIDENTIAL that started the prior evening, December 31, 2019, Plaintiff became ill and went

 to the emergency room at Homestead-Baptist Hospital because of KENNEDY’s chronic kidney

 disorder or disease and medical conditions, which include sleep apnea that causes a loss of oxygen,

 high blood pressure, severe headaches, and problems with the functioning of KENNEDY’s

 kidneys.

        19.      KENNEDY called FIRSTSERVICE RESIDENTIAL on January 1, 2020 in order

 to notify Defendants that Plaintiff had to go to the emergency room because of severe high blood

 pressure and his chronic kidney disorder, at which time KENNEDY’s supervisor, Defendants’

 Operations Manager, Timothy Lee, was out, so Plaintiff informed Harold, an “Operations

 Manager” on duty, that KENNEDY was at the hospital for severe high blood pressure.




                                                 4
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 28



        20.    KENNEDY was ultimately admitted to Homestead-Baptist Hospital on January 1,

 2020 because of severe high blood pressure and, inter alia, and tests including bloodwork which

 showed that KENNEDY’s kidneys may be failing.

        21.    After KENNEDY was admitted to Homestead-Baptist Hospital, Plaintiff informed

 Timothy Lee at FIRSTSERVICE RESIDENTIAL on the afternoon of January 1, 2020 that

 Plaintiff would be unable to work for two (2) days because KENNEDY was admitted to the

 hospital.

        22.    On or around Thursday, January 2, 2020, KENNEDY was discharged from

 Homestead-Baptist Hospital.

        23.    However, KENNEDY began experiencing physical problems, including chest pain,

 while Plaintiff was at home over the weekend, as a result of which KENNEDY first went to an

 Urgent Care on Sunday, January 5, 2020, following which Plaintiff was sent to West Kendall

 Baptist Hospital on January 5th, where KENNDY was admitted to the hospital and underwent

 further bloodwork and testing.

        24.    On the morning of Monday, January 6, 2020, KENNEDY called his supervisor,

 Timothy Lee, and notified FIRSTSERVICE RESIDENTIAL that Plaintiff was again hospitalized

 because of continuing, serious medical problems.

        25.    Significantly, Timothy Lee told KENNEDY on the morning of January 6, 2020

 “not to worry” about Plaintiff’s job because “the job will be here,” while Mr. Lee also told

 KENNEDY to just "get well."

        26.    On the morning on Tuesday, January 7, 2020, KENNEDY notified Timothy Lee

 that Plaintiff would be undergoing vascular surgery for KENNEDY’s kidney disorder and Plaintiff

 would be absent from work for a few days. In this regard, KENNEDY asked Mr. Lee on January




                                               5
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 28



 7th about Plaintiff taking medical leave from his employment with FIRSTSERVICE

 RESIDENTIAL —or any other type of leave as a result of Plaintiff’s serious medical condition—

 but Mr. Lee responded that he needed to check with Defendants’ Association Property Manager,

 Sean Estevez, since KENNEDY was having surgery for a serious illness.

        27.     However, a few hours later on January 7, 2020, Sean Estevez called KENNEDY

 and notified Plaintiff that he was being fired by FIRSTSERVICE RESIDENTIAL because

 Plaintiff had previously been out on FMLA leave in 2019 and Plaintiff was now sick again, as part

 of which Mr. Estevez said that Defendants needed “someone we can rely on.”

        28.     On Wednesday, January 8, 2020, KENNEDY had AV (arteriovenous) fistula

 surgery at West Kendall Baptist Hospital, during which surgery a vein was connected, through

 KENNEDY’s left arm, to one of KENNEDY’s arteries for Plaintiff’s chronic kidney disorder.

        29.     Following KENNEDY’s surgery, further bloodwork on Plaintiff conducted in early

 January 2020 showed that KENNEDY did not require dialysis at that time to ensure the proper

 functioning of Plaintiff’s kidneys.

        30.     On Thursday, January 9, 2020, KENNEDY was discharged from West Kendall

 Baptist Hospital, at which time Plaintiff was fully capable of performing his essential duties for

 FIRSTSERVICE RESIDENTIAL as an “Overnight Operations Manager.”

        31.     When KENNEDY notified FIRSTSERVICE RESIDENTIAL in January 2020 of

 the reasons for Plaintiff’s need to take time off from work in connection with his chronic kidney

 disorder and surgery, KENNEDY provided Defendants with sufficient information for

 FIRSTSERVICE RESIDENTIAL to understand that KENNEDY needed and was entitled to leave

 for FMLA-qualifying reasons in accordance with the FMLA, 29 C.F.R. §825.302.




                                                 6
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 28



        32.     However, although FIRSTSERVICE RESIDENTIAL was aware in January 2020

 of the facts and circumstances surrounding KENNEDY’s need for medical leave for FMLA-

 qualifying reasons—or at a minimum, that Plaintiff’s need for time off “may be for” an FMLA-

 qualifying reason—Defendants failed to notify KENNEDY of his eligibility for this time off to be

 FMLA-protected leave, as required by the FMLA, 29 C.F.R. §825.300(b)(1), as a result of which

 Defendants interfered with KENNEDY’s right to FMLA-protected leave in January 2020.

        33.     FIRSTSERVICE RESIDENTIAL’s termination of KENNEDY’s employment in

 January 2020 was discriminatory and retaliatory as a result of KENNEDY taking time off for one

 or more serious health conditions and/or was because of KENNEDY’s actual or perceived

 disability/handicap, in violation of both the ADA and FMLA.

                     EXHAUSTION OF ADMINISTRATVIE REMEDIES

        34.     On February 14, 2020, KENNEDY filed a Charge of Discrimination with the

 United States Equal Employment Opportunity Commission (EEOC) and Florida Commission for

 Human Relations (FCHR), EEOC Charge No. 510-2020-02551, against FIRSTSERVICE

 RESIDENTIAL alleging that he had been subjected to disability/handicap discrimination and

 retaliation in violation of the Americans with Disabilities Act and the Florida Civil Rights Act. A

 copy of KENNEDY’s Charge of Discrimination is attached hereto as Exhibit A.

        35.     On or around April 17, 2020, the EEOC issued a Dismissal and Notice of Suit

 Rights to KENNEDY in connection with Charge No. 510-2020-02551. See Exhibit B.

        36.     KENNEDY’s Complaint in this action is being filed with the Court on April 22,

 20120 within Ninety (90) days of KENNEDY’s receipt on or around April 17, 2020 of the EEOC’s

 Dismissal and Notice of Suit Rights for Charge No. 510-2020-02551.




                                                 7
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 28



                                     COUNT I
                    DISABILITY DISCRIMINATION IN VIOLATION OF
                       THE AMERICANS WITH DISABILITIES ACT

        Plaintiff, JERMAINE KENNEDY, reasserts and reaffirms the allegations of Paragraphs 1

 through 36 as if fully set forth herein and further states that this is an action against

 FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE RESIDENTIAL FLORIDA, INC.

 for disparate treatment and disability discrimination in violation of the Americans with Disabilities

 Act of 1990, 42 U.S.C. §12101 et seq., as amended through the ADA Amendments Act of 2008,

 P.L. 110-325, § 2, 122 Stat. 3553. (“ADAAA”).

        37.     The Americans with Disabilities, the ADA and ADAAA, 42 U.S.C. §12112(a),

 prohibits discrimination “against a qualified individual on the basis of disability in regard to job

 application procedures, the hiring, advancement, or discharge of employees, employee

 compensation, job training, and other terms, conditions, and privileges of employment.

        38.     At all times material to this action, KENNEDY suffered from a chronic kidney

 disorder and/or other medical conditions which affected Plaintiff’s urinary/renal and

 cardiovascular systems and which manifested physical problems during KENNEDY’s

 employment with FIRSTSERVICE RESIDENTIAL including but not necessarily limited to

 Plaintiff experiencing chest pain, high blood pressure, severe headaches, and problems with the

 functioning of KENNEDY’s kidneys

        39.     At all times material to this action, KENNEDY suffered from one or more

 “physical impairments” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(h)(1),

 as a result of a chronic kidney disorder and/or other physiological disorders or conditions which

 affected (a) KENNEDY’s urinary/renal and cardiovascular systems; and (b) one or more of

 KENNEDY’s major bodily functions, including but not necessarily limited to KENNEDY’s

 kidneys.


                                                  8
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 28



        40.     At all times material to this action, KENNEDY was substantially limited in one or

 more “major life activities” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(i),

 including but not necessarily limited to breathing, as well as the operation of one or more of

 Plaintiff’s kidneys and major bodily functions including but not necessarily limited to functions of

 his urinary/renal and cardiovascular systems.

        41.     At all times material to this action, KENNEDY was an individual with a

 “disability” as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a)

 suffered physical impairments that substantially limited one or more major life activities; (b) had

 a record of such impairments; and/or (c) was regarded by FIRSTSERVICE RESIDENTIAL as a

 person with such impairments.

        42.     At all times material to this action, KENNEDY had to endure substantial limitations

 as a result of Plaintiff’s chronic kidney disorder and related medical conditions within the meaning

 of the ADA and ADAAA, 29 C.F.R. §1630.2(j), because KENNEDY’s conditions substantially

 limited Plaintiff’s ability to perform one or more major life activities—including but not

 necessarily limited to, breathing, and the functioning of KENNEDY’s kidneys—as compared to

 most people in the general population.

        43.     At all times material to this action, KENNEDY has been “disabled” within the

 meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(A), because KENNEDY’s chronic

 kidney disorder and related medical conditions are actual physical impairments that substantially

 limit one or more of KENNEDY’s major life activities.

        44.     In addition, at all times material to this action, KENNEDY has also been “disabled”

 within the meaning of the ADA and ADAAA, 42 U.S.C. §12102(1)(C), because KENNEDY was

 regarded by FIRSTSERVICE RESIDENTIAL as having a physical impairment that substantially




                                                  9
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 28



  limited one or more of his major life activities as a result of KENNEDY’s kidney disorder and

  related medical conditions.

         45.     At all times material to this action, KENNEDY was a “qualified individual” as that

  term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

  satisfactorily perform the essential functions of his job as an “Overnight Operations Manager” for

  FIRSTSERVICE RESIDENTIAL between approximately August 2018 and January 2020 with or

  without reasonable accommodation by Defendants.

         46.     At all times material to this action, KENNEDY was a “qualified individual with a

  disability” within the meaning of the ADA and ADAAA, 29 C.F.R. §1630.2(m) and 42 U.S.C.

  §12111(8), because KENNEDY possessed the requisite skill and experience to carry out his duties

  for FIRSTSERVICE RESIDENTIAL between approximately August 2018 and January 2020, and

  KENNEDY likewise was capable of performing the essential functions of his job despite

  KENNEDY’s disability, with or without reasonable accommodation(s) by FIRSTSERVICE

  RESIDENTIAL.

         47.     Further, KENNEDY was also qualified for his job with FIRSTSERVICE

  RESIDENTIAL between approximately August 2018 and January 2020 within the meaning of the

  ADA and ADAAA, 42 U.S.C. §12111(8) & (9), even in the face of the impact of KENNEDY’s

  chronic kidney disorder and medical conditions because FIRSTSERVICE RESIDENTIAL could

  have and should have provided KENNEDY with reasonable accommodation(s) including but not

  limited to time off and/or a modified work schedule because of Plaintiff’s medical conditions.

         48.     On multiple occasions between approximately August 2018 and January 2020,

  FIRSTSERVICE RESIDENTIAL subjected KENNEDY to disparate treatment and discrimination

  in violation of 42 U.S.C. §12112 which was motivated by KENNEDY’s disability and Defendant




                                                 10
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 11 of 28



  discriminated against KENNEDY because of his disability in violation of 42 U.S.C. §12112,

  including but by FIRSTSERVICE RESIDENTIAL, inter alia: (a) harassing KENNEDY because

  of his disability/handicap; (b) disciplining Plaintiff in approximately late April 2019 for the

  asserted reasons that Plaintiff (i) engaged in unprofessional or disrespectful conduct; and (ii) was

  under the influence of alcohol at work; (c) denying KENNEDY’s request for a reasonable

  accommodation for Plaintiff’s disability/handicap; and (d) terminating KENNEDY’s employment

  in January 2020 based upon false and/or pretextual grounds because of Plaintiff’s actual or

  perceived disability.

         49.     FIRSTSERVICE RESIDENTIAL subjected KENNEDY to disparate treatment and

  discrimination in January 2020 in violation of 42 U.S.C. §12112, which disparate treatment and

  discrimination was motivated by KENNEDY’s disability, and Defendants unlawfully terminated

  KENNEDY’s employment in January 2020 because of KENNEDY’s actual and/or perceived

  disability, in violation of 42 U.S.C. §12112(a).

         50.     The reasons proffered by FIRSTSERVICE RESIDENTIAL in January 2020 for

  terminating KENNEDY’s employment were false and a pretext for discrimination against

  KENNEDY because of his actual or perceived disability in violation of 42 U.S.C. §12112(a).

         51.     KENNEDY’s actual and/or perceived disability was a motivating factor in

  FIRSTSERVICE RESIDENTIAL’s decision to terminate KENNEDY’s employment in January

  2020, in violation of 42 U.S.C. §12112.

         52.     FIRSTSERVICE RESIDENTIAL knowingly and willfully engaged in conduct

  prohibited by the ADA and ADAAA against KENNEDY because of his disability so as to

  discourage, dissuade and/or otherwise dishearten KENNEDY.




                                                     11
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 12 of 28



         53.     FIRSTSERVICE RESIDENTIAL’s violations of the ADA and ADAAA were

  intentional and were done with malice or reckless indifference to KENNEDY’s rights guaranteed

  under the laws of the United States.

         54.     KENNEDY has suffered and continues to suffer loss of earnings, emotional

  distress, loss of self-esteem and other injuries as a direct result of FIRSTSERVICE

  RESIDENTIAL’s violations of the ADA and ADAAA.

         55.     KENNEDY has retained the undersigned counsel to represent him in this action

  and pursuant to 42 U.S.C. §12205, KENNEDY is entitled to recover all reasonable attorneys’ fees

  and costs from FIRSTSERVICE RESIDENTIAL.

         WHEREFORE, Plaintiff, JERMAINE KENNEDY, demands judgment against

  Defendants, jointly and severally, FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE

  RESIDENTIAL FLORIDA, INC., for back pay, employment benefits, other compensation

  including bonuses, compensatory damages, punitive damages, equitable relief including but not

  limited to reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert

  fees and such other and further relief as this Honorable Court deems proper.

                                COUNT II
    RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

         Plaintiff, JERMAINE KENNEDY, reasserts and reaffirms the allegations of Paragraphs 1

  through 36 as if fully set forth herein and further states that this is an action against

  FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE RESIDENTIAL FLORIDA, INC.

  for Retaliation in violation of the Americans with Disabilities Act, 42 U.S.C. §12203, as amended

  through the ADA Amendments Act of 2008, P.L. 110-325, § 2, 122 Stat. 3553.

         56.     The Americans with Disabilities, ADA and ADAAA, 42 U.S.C. §12203(a),

  provides that: “No person shall discriminate against any individual because such individual has



                                                   12
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 13 of 28



  opposed any act or practice made unlawful by this chapter or because such individual made a

  charge, testified, assisted or participated in any manner in an investigation, proceeding or hearing

  under this chapter.”

         57.     Similarly, the ADA and ADAAA also provide, 42 U.S.C. §12203(b), that it shall

  “be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or

  enjoyment of, or an account of his or her having exercised or enjoyed, or on account of his or her

  having aided or encouraged any other individual in the exercise or enjoyment of, any right granted

  or protected by this chapter.”

         58.     At all times material to this action, KENNEDY was an individual with a

  “disability” as defined by the ADA and ADAAA, 42 U.S.C. § 12102(1), because Plaintiff (a)

  suffered physical impairments that substantially limited one or more major life activities; (b) had

  a record of such impairments; and/or (c) was regarded by FIRSTSERVICE RESIDENTIAL as a

  person with such impairments.

         59.     KENNEDY was at all times material to this action a “qualified individual” as that

  term is defined by the ADA and ADAAA, 42 U.S.C. §12111(8), because Plaintiff was able to

  satisfactorily perform the essential functions of his job as an “Overnight Operations Manager” for

  FIRSTSERVICE RESIDENTIAL between approximately August 2018 and January 2020 with or

  without reasonable accommodation.

         60.     KENNEDY engaged in statutorily protected activity under the ADA and ADAAA

  on multiple occasions between approximately January 1, 2020 and January 7, 2020 by, inter alia,

  KENNEDY exercising or attempting to exercise or enjoy his rights under the ADA, including but

  not limited to: (a) Plaintiff repeatedly communicating to Defendants’ management between

  January 1, 2020 and January 7, 2020 the reasons Plaintiff was absent from work because of his




                                                  13
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 14 of 28



  chronic kidney disorder and surgery; (b) Plaintiff requesting Defendants provide KENNEDY with

  medical leave in January 2020 because of Plaintiff’s chronic kidney disorder and surgery.

         61.     FIRSTSERVICE RESIDENTIAL subjected KENNEDY to adverse employment

  actions including but not necessarily limited to: (a) denying Plaintiff time off for his disability and

  surgery in January 2020; (b) terminating KENNEDY’s employment in January 2020 based upon

  discriminatory and/or pretextual grounds because of Plaintiff seeking medical leave for his

  disability and Plaintiff’s good faith objections to Defendants’ management about discrimination

  because of an actual or perceived disability, all because KENNEDY engaged in statutorily

  protected activity under the ADA and ADAAA.

         62.     FIRSTSERVICE RESIDENTIAL’s retaliatory actions against KENNEDY

  constitute violations of the ADA and ADAAA, which prohibits employers from discriminating

  against an individual because he has opposed any act or practice made unlawful under the

  ADA/ADAAA, 42 U.S.C. §12203(a), and also prohibits employers from coercing, intimidating,

  threatening, or interfering with any individual in the exercise or enjoyment of rights under the

  ADA/ADAAA on account of him having exercised or enjoyed or attempted to exercise or enjoy

  such rights, 42 U.S.C. §12203(b).

         63.     FIRSTSERVICE RESIDENTIAL’s termination of KENNEDY’s employment in

  January 2020 was unlawful retaliation in violation of 42 U.S.C. §12203 because of Plaintiff

  seeking medical leave under the ADA and Plaintiff’s good faith objections to and complaints about

  FIRSTSERVICE RESIDENTIAL’s disparate treatment and disability discrimination, in violation

  of the ADA.




                                                    14
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 15 of 28



            64.    The fact that KENNEDY engaged in activity protected by the ADA was a

  motivating factor in FIRSTSERVICE RESIDENTIAL’s termination of Plaintiff’s employment in

  January 2020, in violation of 42 U.S.C. §12203.

            65.    The reasons proffered by FIRSTSERVICE RESIDENTIAL in January 2020 for

  terminating KENNEDY’s employment were a pretext for unlawful retaliation against KENNEDY

  in violation of 42 U.S.C. §12203.

            66.    As a direct and proximate result of FIRSTSERVICE RESIDENTIAL’s unlawful

  retaliation against KENNEDY in violation of the ADA, Plaintiff has suffered damages and has

  been deprived of job-related economic benefits, all in amounts to be established at trial.

            67.    FIRSTSERVICE RESIDENTIAL’s actions have caused KENNEDY to suffer

  damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses.

            68.    FIRSTSERVICE RESIDENTIAL’s actions were undertaken intentionally,

  willfully, and maliciously with respect to, or with malice and/or reckless disregard for,

  KENNEDY’s federally protected rights under the ADA, as a result of which Plaintiff is entitled to

  punitive damages from Defendants.

            69.    Pursuant to 42 U.S.C. §12205, KENNEDY is entitled to recover all reasonable

  attorneys’ fees and costs from FIRSTSERVICE RESIDENTIAL as a result of Defendants’

  violations of the ADA’s anti-retaliation provisions.

            WHEREFORE, Plaintiff, JERMAINE KENNEDY demands judgment against Defendants,

  jointly    and   severally,   FIRSTSERVICE      RESIDENTIAL,        INC.    and   FIRSTSERVICE

  RESIDENTIAL FLORIDA, INC., for back pay, employment benefits, other compensation

  including bonuses, compensatory damages, punitive damages, equitable relief including but not




                                                   15
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 16 of 28



  limited to reinstatement and/or front pay, injunctive relief, interest, attorneys’ fees, costs, expert

  fees and such other and further relief as this Honorable Court deems proper.

                               COUNT III
    INTERFERENCE IN VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

         Plaintiff, JERMAINE KENNEDY, reasserts and reaffirms the allegations of Paragraphs 1

  through 36 and further states that this is an action against FIRSTSERVICE RESIDENTIAL, INC.

  and FIRSTSERVICE RESIDENTIAL FLORIDA, INC. for Interference in violation of the Family

  and Medical Leave Act, 29 U.S.C. §2615.

         70.     The FMLA, 29 U.S.C. §2615(a)(1), provides that it shall be unlawful for any

  employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

  provided under 29 U.S.C. §2611, et seq.

         71.     Under the FMLA, when the timing of an employee’s need for FMLA leave is not

  foreseeable, an employee is only required provide notice to his employer “as soon as practicable

  under the facts and circumstances of the particular case.” 29 CFR §825.303(a).

         72.     Similarly, where an emergency condition requires leave because of an FMLA-

  qualifying reason, written advance notice pursuant to an employer’s standard rules and procedures

  is not required when medical leave is involved. 29 CFR §825.303(c).

         73.     KENNEDY provided FIRSTSERVICE RESIDENTIAL in January 2020 with

  sufficient facts and notice of his need for medical leave due to Plaintiff’s serious health conditions.

         74.     On multiple occasions between approximately September 2019 and November

  2019, as well as between January 1, 2020 and January 7, 2020, KENNEDY exercised, and/or

  attempted to exercise, rights guaranteed under and protected by the FMLA, 29 U.S.C.

  §§2612(a)(1)(D).




                                                    16
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 17 of 28



         75.     KENNEDY’s chronic kidney disorder and related medical conditions constitute

  one or more “serious health conditions” within the meaning of the FMLA, 29 U.S.C.

  §2612(a)(1)(D).

         76.     By exercising and/or attempting to exercise his rights under the FMLA on multiple

  occasions with FIRSTSERVICE RESIDENTIAL between January 1, 2020 and January 7, 2020—

  as well as KENNEDY’s prior medical leave between approximately September 2019 and

  November 2019— including but not necessarily limited to KENNEDY’s right to medical leave

  under the FMLA, KENNEDY engaged in activity protected by the FMLA, 29 U.S.C. §2611 et

  seq., triggering the protections of the FMLA, specifically including but not limited to

  KENNEDY’s rights pursuant to: (a) 29 U.S.C. §2612 to take up to twelve (12) workweeks of

  leave because of a “serious health condition”; and (b) 29 U.S.C. §2614 to be restored to his

  position, or to an equivalent position with equivalent benefits, pay, and other terms and conditions

  of employment upon his return from leave.

         77.     FIRSTSERVICE RESIDENTIAL interfered with KENNEDY’s right to take

  medical leave in January 2020 under the FMLA for one or more serious health conditions when

  Defendant had knowledge of KENNEDY’s exercise and/or attempted exercise of rights guaranteed

  under and protected by the FMLA, in violation of 29 U.S.C. 2615(a)(1).

         78.     Moreover, FIRSTSERVICE RESIDENTIAL disregarded Defendants’ obligations

  as an employer under the FMLA by, inter alia, failing to inform KENNEDY that his medically-

  related absences between approximately January 1, 2020 and January 7, 2020 were, or may have

  been, for an FMLA-qualifying reason, in violation of 29 C.F.R. §825.300(b), which regulation

  requires that when an employee requests FMLA leave, or when an employer acquires knowledge

  that an employee’s leave may be for an FMLA qualifying reason, the employer must notify the




                                                  17
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 18 of 28



  employee of the employee’s eligibility to take FMLA leave within five (5) business days, including

  providing the employee with a formal notice indicating, inter alia, whether the employee is eligible

  for FMLA leave as defined by the law.

         79.     On January 7, 2020, FIRSTSERVICE RESIDENTIAL interfered with

  KENNEDY’s rights under the FMLA when FIRSTSERVICE RESIDENTIAL terminated

  KENNEDY’s employment in violation of 29 U.S.C. §2612(a)(1)(D) for a reason which was

  discriminatory and pretextual and at a point when KENNEDY had not exhausted twelve (12)

  workweeks of medical leave which KENNEDY was entitled to under the FMLA because of his

  “serious health conditions.”

         80.     As a result of FIRSTSERVICE RESIDENTIAL’s violations of KENNEDY’s

  rights protected by the FMLA, KENNEDY has suffered damages including but not necessarily

  limited to unpaid wages and lost employment benefits.

         81.     FIRSTSERVICE RESIDENTIAL’s violations of the FMLA were willful,

  intentional and not done in good faith.

         82.     Pursuant to 29 U.S.C. §2617(a)(1)(iii), KENNEDY is entitled to an award of

  liquidated damages from FIRSTSERVICE RESIDENTIAL equal to the sum of the amount of all

  salary, wages, bonuses, employment benefits, and other compensation denied to or lost by

  KENNEDY by reason of FIRSTSERVICE RESIDENTIAL’s violations of 29 U.S.C. §2615(a)(1).

         83.     Pursuant to 29 U.S.C. §2617(a)(3), KENNEDY is entitled to all reasonable

  attorneys’ fees, reasonable expert witness fees, and other costs of the action to be paid by

  FIRSTSERVICE RESIDENTIAL.

         WHEREFORE, Plaintiff, JERMAINE KENNEDY, demands judgment against

  Defendants, jointly and severally, FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE




                                                  18
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 19 of 28



  RESIDENTIAL FLORIDA, INC., for back pay, employment benefits, other compensation

  including bonuses, liquidated damages, equitable relief including but not limited to front pay,

  interest, attorneys’ fees, costs and such other and further relief as this Honorable Court deems

  proper.

                               COUNT IV
     RETALIATION IN VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

            Plaintiff, JERMAINE KENNEDY, reasserts and reaffirms the allegations of Paragraphs 1

  through 36 and further states that this is an action against FIRSTSERVICE RESIDENTIAL, INC.

  and FIRSTSERVICE RESIDENTIAL FLORIDA, INC., for Retaliation in violation of the Family

  and Medical Leave Act, 29 U.S.C. §2615.

            84.   The FMLA, 29 U.S.C. §2601 et seq., prohibits an employer from retaliating against

  an eligible employee who has (a) obtained and/or attempted to obtain the benefits and protections

  of the FMLA; or (b) otherwise triggered the protections of, or engaged in activity protected by, the

  FMLA. In addition, 29 U.S.C. §2615 prohibits an employer from discharging or in any other

  manner discriminating against any individual for opposing any practice made unlawful by the Act.

            85.   On multiple occasions between January 1, 2020 and January 7, 2020, as well as

  between approximately September 2019 and November 2019, KENNEDY exercised, and/or

  attempted to exercise, his rights under the FMLA in accordance with 29 U.S.C. §§2612(a)(1)(D).

            86.   By exercising and/or attempting to exercise his rights under the FMLA on multiple

  occasions during his employment with FIRSTSERVICE RESIDENTIAL between approximately

  September 2019 and January 2020, including but not necessarily limited to KENNEDY’s right to

  medical leave under the FMLA, KENNEDY engaged in activity protected by the FMLA, 29

  U.S.C. §2611 et seq., triggering the protections of the FMLA, specifically including but not limited

  to KENNEDY’s rights pursuant to: (a) 29 U.S.C. §2612 to take up to twelve (12) workweeks of



                                                  19
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 20 of 28



  leave because of a “serious health condition”; and (b) 29 U.S.C. §2614 to be restored to his

  position, or to an equivalent position with equivalent benefits, pay, and other terms and conditions

  of employment upon his return from leave.

         87.     KENNEDY communicated with multiple members of FIRSTSERVICE

  RESIDENTIAL’s management on numerous occasions between January 1, 2020 and January 7,

  2020 about KENNEDY’s medical-related absences from work and KENNEDY’s surgery because

  of Plaintiff’s chronic kidney disorder and serious health conditions.

         88.     FIRSTSERVICE RESIDENTIAL was fully aware and/or should have been aware

  in January 2020 of its legal obligations as an employer covered by the FMLA.

         89.     On January 7, 2020, FIRSTSERVICE RESIDENTIAL retaliated against

  KENNEDY and unlawfully terminated Plaintiff’s employment in violation of 29 U.S.C.

  §2615(a)(1) when Defendant terminated FIRSTSERVICE RESIDENTIAL for a reason which was

  false and/or pretextual.

         90.     A motivating factor behind FIRSTSERVICE RESIDENTIAL’s decision to

  terminate KENNEDY’s employment was retaliation against KENNEDY because Plaintiff: (a)

  requested time off from work on one or more occasions between approximately September 2019

  and January 2020 for FMLA-qualifying reasons; (b) was absent from his work for

  FIRSTSERVICE RESIDENTIAL on more than three (3) days because of Plaintiff’s own serious

  health conditions; and (c) FIRSTSERVICE RESIDENTIAL’s knowledge that KENNEDY sought

  and/or triggered the protections of the FMLA, including the benefits and protections associated

  with medical leave and job reinstatement guaranteed by the FMLA, all in violation of 29 U.S.C.

  §2615(a)(1).




                                                  20
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 21 of 28



         91.     The reasons proffered by FIRSTSERVICE RESIDENTIAL to KENNEDY for

  terminating Plaintiff’s employment in January 2020 were discriminatory and were a pretext for

  Defendants’ violations of KENNEDY’s rights under the FMLA.

         92.     By subjecting KENNEDY to retaliation and terminating KENNEDY’s

  employment on January 7, 2020 because Plaintiff exercised and/or attempted to exercise his rights

  under the FMLA, as guaranteed by, inter alia, 29 U.S.C. §§2612(a)(1)(D) and (b),

  FIRSTSERVICE RESIDENTIAL intentionally retaliated against KENNEDY in violation of the

  FMLA.

         93.     As a result of FIRSTSERVICE RESIDENTIAL’s violations of KENNEDY’s

  rights protected by the FMLA, KENNEDY has suffered damages including but not necessarily

  limited to unpaid wages and lost employment benefits.

         94.     FIRSTSERVICE RESIDENTIAL’s violations of the FMLA were willful,

  intentional and not done in good faith.

         95.     Pursuant to 29 U.S.C. §2617(a)(1)(iii), KENNEDY is entitled to an award of

  liquidated damages from FIRSTSERVICE RESIDENTIAL equal to the sum of the amount of all

  wages, employment benefits, and other compensation denied to or lost by KENNEDY by reason

  of Defendants’ violations of 29 U.S.C. §2615(a)(1).

         96.     Pursuant to 29 U.S.C. §2617(a)(3), KENNEDY is entitled to all reasonable

  attorneys’ fees, expert witness fees, and other costs of the action to be paid by FIRSTSERVICE

  RESIDENTIAL.

         WHEREFORE, Plaintiff, JERMAINE KENNEDY, demands judgment against

  Defendants, jointly and severally, FIRSTSERVICE RESIDENTIAL, INC. and FIRSTSERVICE

  RESIDENTIAL FLORIDA, INC., for back pay, employment benefits, other compensation




                                                 21
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 22 of 28



  including bonuses, compensatory damages, liquidated damages, equitable relief including but not

  limited to reinstatement and/or front pay, interest, attorneys’ fees, costs and such other and further

  relief as this Honorable Court deems proper.

                                      JURY TRIAL DEMAND

         JERMAINE KENNEDY demands trial by jury on all issues so triable.


  Dated: April 23, 2020                          Respectfully submitted,

                                         By:     s/KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33132
                                                 Telephone: (305) 901-1379
                                                 Facsimile: (561) 288-9031
                                                 Attorneys for Plaintiff




                                                   22
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 23 of 28




                   EXHIBIT A
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 24 of 28
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 25 of 28




                   EXHIBIT B
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 26 of 28
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 27 of 28
Case 0:20-cv-60834-RS Document 1 Entered on FLSD Docket 04/23/2020 Page 28 of 28
